PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/914,016
Filing Date: 24 Feb 2016
Appellant(s): GRASS et al.



__________________
VOLENTINE, WHITT & FRANCOS, PLLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/29/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/1/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial note regarding claim construction and the scope of the claim language, claim 1 for example recites “a navigation device…for enabling a user to navigate the interventional device along a selected path of a plurality of available paths through anatomical structure…”.  The examiner has interpreted the claim limitation to refer to a device “for enabling a user” to perform the function of navigate the interventional device along a selected path of a plurality of available paths through an anatomical structure.
Notably, the claim does not recite for example computer processing limitations to “create” or “generate” a plurality of predetermined potential paths for the catheter to travel through the patient, and then selecting from one of the computer generated paths, as may be intended by appellant.  Rather, the navigation device as claimed is “enabling” the user to navigate along one path from a plurality of paths, and the plurality of paths are naturally present in the patient’s anatomy, created by the branch points of the anatomy.

The path is additionally disclosed regarding the patient’s anatomy.  For example, the path may start from an artery in the patient’s left groin or right groin while targeting different vascular end points, or starting from the aorta ([0019]).
Thus, it can be seen that in the claim limitation “a navigation device…for enabling a user to navigate the interventional device along a selected path of a plurality of available paths through anatomical structure…”, the plurality of available paths refers to possible routes that an interventional device may travel through a patient’s anatomy.  The “paths” correspond with different blood vessels which the interventional device may travel through, to reach the target.

	In response to appellant’s argument that Hauck fails to show a first interventional procedure that involves navigating an interventional device along a selected path of multiple available paths in an anatomical structure defining at least one branch point, examiner respectfully disagrees.
	Appellant characterizes Hauck as determining a path through a 3D model, but not “navigating an interventional device through an actual path”.
	However, as described for example in [0113] of Hauck:
 Controller 24 actuates robotic surgical system 10 to navigate medical device 12 along the navigation path "inbound" from first waypoint 202a to final waypoint 202b, optionally through one or more intermediate waypoints 202. If the user has designated target points 204, controller 24 actuates robotic surgical system 10 to navigate medical device 12 thereto. Controller 24 may utilize positional feedback measured by positional feedback system 86 to navigate medical device 12 and to position medical device 12 to the at least one treatment or diagnosis location (i.e., target points 204).”
As is clear from the paragraph above, Hauck does navigate the interventional device through an actual path.  This is further described for example in the background of the invention and summary of the invention sections of Hauck (desirability in navigating catheter through patient; [0006]-[0013]).
Furthermore, regarding the first and second interventional procedures, it should be noted that this feature is taught by the base reference Oda (second observation; [0069, [0094]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the rejection, as Oda does not explicitly refer to “branching paths”, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oda to guide an inserted device through various anatomical passageways within the patient, such as those having branching paths as taught by Hauck, in order to allow for the user to accurately guide the medical device to the appropriate region of the patient which is to be observed (Hauck, [0006]-[0007]).
Furthermore, regarding the scope of the claim language, claim 1 for example merely recites “a navigation device…for enabling a user to navigate the interventional device along a selected path of a plurality of available paths through anatomical structure…”.  Notably, the claim does not recite for example computer processing limitations to “create” or “generate” a plurality of predetermined potential paths for the catheter to travel through the patient, and then selecting from one of the computer generated paths, as may be intended by appellant.  Rather, the navigation device as claimed is “enabling” the user to navigate along one path from a plurality of paths, and the plurality of paths are naturally present in the patient’s anatomy, created by the branch points of the anatomy.  The examiner maintains that Hauck teaches the limitations as claimed, as Hauck navigates specifically through the patient’s heart, which is an anatomical location comprised of branching paths as illustrated in Figure 15 for example.

In response to appellant’s argument that Oda fails to teach displaying the first and second positions and shapes, examiner respectfully disagrees.  Appellant argues that Oda’s teaching of providing notifications is not sufficient to read on the limitation.  However, as is clearly illustrated in Figure 4-5 for example, the display device does display the first position and shape of the interventional device.  As described for example in [0097]-[0098], the system generates different shapes for the first and second mark, and outputs it to the monitor.  Also, as described in [0103], the endoscope shape (insertion shape figure of endoscope portion) may also be displayed with the marks, to assist the user in navigating the device.  Furthermore, as described in [0126], the controller may compare the insertion shape figures to determine if the endoscope has passed the coordinates from the past examination, during the current examination.
The claim language recites “for further enabling the user to navigate the interventional device along the same path during the second procedure by matching the second position and shape, which are determined and displayed while the interventional device is being navigated along the same path…”  The examiner maintains that Oda teaches the limitation as claimed, as the display output of Figures 4-5 enables the user to navigate the interventional device by matching the positions and shapes.
Furthermore, the examiner notes that the claim does not include computer processing type language for performing the function “matching the second position and shape”.  Rather, the navigation system is “for further enabling the user…” to navigate the interventional device along the same path…by matching the second position and shape”.  The examiner maintains that the prior art reference similarly teaches “for further enabling the user…” to navigate the interventional device along the same path…by matching the second position and shape”.
Appellant further argues that Oda fails to teach displaying the stored first position and shape of the interventional device and displaying the second position and shape of the interventional device with the displayed first position and shape of the interventional device.  Appellant argues that in Oda the endoscope insertion shape which is displayed is for the current examination, rather than the past examination.  That is, Appellant argues that [0103] teaches displaying the insertion shape figure of the endoscope in the current examination along with the marks (rather than the shape of the endoscope in the past examination).  
However, as illustrated in Figures 4-5, the insertion shape of the endoscope from the previous examination is also illustrated, by the dotted line showing the path of the endoscope during the previous examination, which represents the twists and turns (changing shape of endoscope) as it was guided through the patient.  Thus, the user can compare the current path/shape of the endoscope (solid line), with the previous path/shape of the endoscope (dotted line).
In regards to the Chan reference, the examiner notes that Chan was provided for example to teach the limitations in claim 1 regarding the “optical shape sensing” and “continuously determining”.  Regarding the language in the final rejection “overlaying the position/shape over the image of the living being”, this wording was used to illustrate that Chan is in the same field of endeavor as Oda regarding medical device navigation, and it would be obvious to combine the references.  Therefore, it would be obvious to modify Oda to utilize optical shape sensing to continuously output position markings of the interventional device onto the image of the living being on the display device, in order to provide feedback to the user during device navigation for “continuously determining…using optical shape sensing”.  
Therefore based on the above reasons, the examiner maintains the 103 rejection. 
With regards to independent claim 15 and dependent claims 4-5, 7-13, and 16-20, Appellant argues “substantially the same reasons”, see Brief, pages 12-13.  Therefore the examiner maintains the rejections over claims 4-5, 7-13, 15-20 for the same reasons above.   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN CWERN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
William Thomson
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Matthew DeSanto
/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.